UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 03-4091
DORIAN JORDAN, a/k/a K.K., a/k/a
Kevin,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-01-25)

                      Submitted: May 12, 2003

                      Decided: May 29, 2003

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. JORDAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dorian Jordan appeals his twelve-month sentence imposed by the
district court following his violation of the terms of his supervised
release. In a brief filed pursuant to Anders v. California, 386 U.S. 738
(1967), Jordan’s attorney challenges the length of Jordan’s revocation
sentence. Jordan was apprised of his right to file a pro se supplemen-
tal brief but has not done so. We affirm.

   We have thoroughly reviewed the record on appeal, including the
nature and extent of Jordan’s violations of his supervised release and
the transcript of the revocation hearing. We conclude that the district
court did not abuse its discretion in revoking Jordan’s supervised
release based on his admissions at the revocation hearing. See United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). Because the dis-
trict court was presented with and explicitly considered the suggested
sentencing range of U.S. Sentencing Guidelines Manual § 7B1.4
(2002), and the statutory maximum sentence of 18 U.S.C. § 3583
(2000), we find no error in Jordan’s sentence. Id. at 642-43.

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Jor-
dan’s sentence. Further, this court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED